Citation Nr: 0831427	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1993.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania (hereinafter RO).  The 
Board denied the veteran's claim in a November 2005 decision.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter Court).  In an 
Order dated in August 2007, the Court remanded the case to 
the Board for readjudication pursuant to a Joint Motion for 
Remand (hereinafter Joint Motion). 

In June 2004, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The Joint Motion found that the January 2002 VA examination 
was inadequate for rating purposes because the claims file 
was not available for review at the time of the examination 
and because the examiner did not determine the impact of 
pain, to include whether there was functional loss due to 
flareups of pain, associated with his left knee disability, 
or consider the additional factors delineated in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Joint Motion also 
requested that a "definite assessment" as to whether the 
veteran has arthritis in the left knee should be made upon 
examination.  As such, the Board concludes that a VA 
examination of the left knee is necessary in this case in 
order to comply with the duty to assist the veteran and the 
instructions of the Joint Motion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
her service-connected left knee disorder.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the range of 
motion of the left knee in degrees, 
noting the normal range of motion of the 
knee; determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disorder expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the left knee could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  

Additionally, the examiner must provide 
an opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the service connected left knee 
disability limits her ability to work, or 
affects her ability to obtain and 
maintain substantially gainful 
employment.  An x-ray of the left knee 
should also be conducted to determine if 
there is arthritis in the  knee, and the 
examiner should specifically note whether 
the veteran has arthritis in the left 
knee when he or she renders a diagnosis 
or impression.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

2. The RO must notify the veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

